United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 97-1905WM
                                   _____________

James Albert McKines,                  *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
United States of America; Attorney     *
General, Of the State of Nevada,       *       [UNPUBLISHED]
                                       *
                   Appellees.          *
                                 _____________

                             Submitted: August 14, 1998
                                 Filed: August 18, 1998
                                  _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       James Albert McKines appeals the district court's denial of McKines's motion
under Federal Rule of Criminal Procedure 41(e) for the return of property seized when
he was arrested for drug trafficking. We have carefully reviewed the record and the
parties' briefs, and conclude the district court did not abuse its discretion in declining
to exercise its equitable jurisdiction in this matter. See Ramsden v. United States, 2
F.3d 322, 324 (9th Cir. 1993) (standard of review), cert. denied., 511 U.S. 1058
(1994). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-